Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-5, 8, 9, 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 8,109,579 B2 (English).
With respect to claim 1, English shows a protection system, comprising: a) a support structure (11, 12, Fig.1); b) a protective enclosure comprising a moveable and positionable shield (17), said moveable and positionable shield comprising a first edge (front edge), a second edge (rear edge), a first shield end (side edge), and a second shield end (opposite side edge), wherein each of the first and second shield ends is slideably and pivotably coupled to the support structure (11, 12, Fig.1-Fig.6) in a manner such that the moveable and positionable shield slides and pivots to be raised and lowered in a range of motion that comprises two or more stationary positions comprising at least a lowered shield position (lower shield in Fig.6) and a raised shield position (upper shield in figure 6); c) a first bracket assembly (41, 61, Fig.1, Fig.9) that slideably and pivotably couples the first shield end to the support structure (11, 12); and d) a second bracket assembly (51, 71, Fig.5, Fig.3) that slideably and pivotably couples 
With respect to claim 2, wherein each of the first and second bracket assemblies comprises a slotted hinge bracket (41/51) and a shield bracket (61/71) comprising first and second bearing surfaces (64 and 65/74 and 75, Fig.9), said bearing surfaces slideably and pivotably coupling the shield bracket (41/51) to the corresponding slotted hinge bracket (61/71, via screws 34 and 35, Fig.2).  
With respect to claim 3, wherein the slotted hinge bracket (41) of the first bracket assembly is attached to the support structure (11) and the corresponding shield bracket (61) is attached to the first shield end (Fig.1), and wherein the slotted hinge bracket  (51, Fig.2) of the second bracket assembly is attached to the support structure (12) and the corresponding shield bracket (71, Fig.2) is attached to the second shield end (Fig.2).  
With respect to claim 4, alternatively in claim 2, the slotted hinge bracket is (61/71), the shield bracket (41/51), first and second bearing surfaces (34, 35). With respect to claim 4, wherein each of the slotted hinge brackets (61/71) of the first and second bracket assemblies comprises first and second slots (74, 75, Fig.2/ 64, 65, Fig.4), and wherein the first and second bearing surfaces (34, 35) of the corresponding shield bracket slideably and pivotably engage the first and second slots of the corresponding slotted hinge bracket (Fig.4, Fig.2).  

With respect to claim 8, wherein the protection system provides a protective enclosure, and wherein the arm of each slotted hinge bracket has a length that extends only partway into an interior of the protective enclosure (Fig.2).  
With respect to claim 9, wherein the first slot (64/74, Fig.2, Fig.5, Fig.4) of each of the slotted hinge brackets extends along the arm and has a slot axis that is slanted downward in a direction from the front side to the rear side (Fig.2).  
With respect to claim 11, wherein the first slot (64/74) of each arm has a hook portion (at the end of the slot) at the front side.  
With respect to claim 12, wherein the second slot (65/75, Fig.9) of each slotted hinge bracket includes a first slot leg and a second slot leg (legs at opposite ends of the U-shaped slot 65/75), wherein the first and second slot legs are joined at a rounded slot apex (middle curved part).  
With respect to claim 13, wherein the first slot leg of each of the second slots of the slotted hinge brackets extends from a bottom end proximal to a base of the corresponding leg to a top end at the apex, and wherein the second slot leg of each of the second slots extends from the apex from a first end to a second end (Fig.9).  
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


4.	Claims 1-8, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over DE10320528 A1 (DE ‘528) in further view of US Patent 8,109,579 B2 (English).
With respect to claim 1, DE ‘528 shows a protection system, comprising: a) a support structure (1, Fig.4); b) a protective enclosure (14 and 15, Fig.4) comprising a moveable and positionable shield (15, Fig.5, Fig.6), said movable and positionable shield comprising a first edge (bottom edge), a second edge (top edge), a first shield end, and a second shield end (opposite sides of the panel), wherein each of the first and second shield ends is slideably and pivotably coupled to the support structure (1, via 7 and 17, Fig.4) in a manner such that the moveable and positionable shield slides and pivots to be raised and lowered in a range of motion that comprises two or more stationary positions (Fig.4, Fig.6) comprising at least a lowered shield position (Fig.4) and a raised shield position (Fig.6); c) a first bracket assembly (6, 17, Fig.1) that slideably and pivotably couples the first shield end to the support structure; wherein the first bracket assembly cooperatively guides the first shield end in a manner such that raising a first edge (front edge) of the moveable and positionable shield results in a countermove lowering of a second edge (rear edge) of the moveable and positionable shield (Fig.4, Fig.6).  With respect to claim 1, DE ‘528 only shows one bracket assembly on one side of the shield. With respect to claim 1, DE ‘528 doesn’t show a second bracket assembly that slidably and pivotably couples the second shield end to the support structure. English shows a first and second bracket assemblies (41, 61, Fig.1 
With respect to claim 2, the combination shows (DE ‘528) wherein each of the first and second bracket assemblies comprises a slotted hinge bracket (6, Fig.4) and a shield bracket (17, Fig.4) comprising first and second bearing surfaces (12 and 13, Fig.3), said bearing surfaces slideably and pivotably coupling the shield bracket (17) to the corresponding slotted hinge bracket (6, Fig.4, Fig.6).  
With respect to claim 3, the combination shows (DE ‘528) wherein the slotted hinge bracket (6) of the first bracket assembly is attached to the support structure (1, Fig.5) and the corresponding shield bracket (17) is attached to the first shield end (Fig.5), and wherein the slotted hinge bracket of the second bracket assembly is attached to the support structure and the corresponding shield bracket is attached to the second shield end. 
With respect to claim 4, the combination shows (DE ‘528) wherein each of the slotted hinge brackets of the first and second bracket assemblies comprises first and second slots (7, 22, Fig.2), and wherein the first and second bearing surfaces (12 and 13) of the corresponding shield bracket slideably and pivotably engage the first and second slots of the corresponding slotted hinge bracket (Fig.4, Fig.6).  

With respect to claim 6, the combination shows (DE ‘528) wherein a portion of the leg  (at the top end forming V shape, Fig.2) of each bracket assembly projects above the corresponding arm.  
With respect to claim 7, alternatively the slotted hinge bracket is (6 and 5 combined, Fig.1, DE ‘528); the combination shows (DE ‘528) wherein each of the slotted hinge brackets further comprises a shoulder plate (5).  
With respect to claim 8, the combination shows (DE ‘528) wherein the protection system provides a protective enclosure, and wherein the arm (at 6, Fig.4) of each slotted hinge bracket has a length that extends only partway into an interior of the protective enclosure (Fig.4).  
With respect to claim 11, the combination shows (DE ‘528) wherein the first slot (22, Fig.2) of each arm has a hook portion at the front side (Fig.2).  
With respect to claim 18, DE ‘528 shows a protection system, comprising: a) a support structure (1);  25b) a protective enclosure (14 and 15) comprising a moveable and positionable shield (15), said moveable and positionable shield comprising a first shield end and a second shield end (opposite sides), wherein each of the first and second shield ends is slideably and pivotably coupled to the support structure (1, via 7 and 17, Fig.4, Fig.6) in a manner such that the moveable shield comprises a range of motion in which the shield (15) slides and pivots to be raised and lowered in a range of motion . 
5.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,109,579 B2 (English) alone.
	With respect to claim 10, English doesn’t explicitly teach the angle of the slot axis of the first slot. It would have been obvious to one having ordinary skill in the art to .  
6.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,109,579 B2 (English) in view US 2005/0061585 A1 (Yingst).
With respect to claim 20, English shows a food and/or beverage station, comprising: a) a countertop (Fig.1). English doesn’t show a base supporting the counter top. Yingst shows a base (5, Fig.1) supporting a countertop. It would have been obvious to one having ordinary skill in the art to include a base supporting the countertop, as taught by Yingst, in order to support the countertop above the floor. The combination shows a protection system of claim 1 (English) incorporated into the food and/or beverage station in a manner such that the protection system provides a barrier between the countertop and at least a portion of the ambient environment (English).  
7.	Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over DE10320528 A1 (DE ‘528) in view of US Patent 8,109,579 B2 (English) in further view US 2005/0061585 A1 (Yingst).
	With respect to claims 20 and 21, modified DE ‘528 teaches a food and/or beverage station comprising a countertop (see translation, paragraph 0002-0004). Modified DE ‘528 doesn’t show a base supporting the counter top. Yingst shows a base (5, Fig.1) supporting a countertop. It would have been obvious to one having ordinary skill in the art to include a base supporting the countertop, as taught by Yingst, in order to support the countertop above the floor. The combination shows a protection system of claim 1 (DE ‘528 in view of English) incorporated into the food and/or beverage .  
Allowable Subject Matter
Claims 14-17, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320. The examiner can normally be reached M-F 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/HIWOT E TEFERA/Examiner, Art Unit 3637